Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed June 2, 2021. Claims 1, 9, and 15 have been amended. Claims 21-22 are newly added. Claims 2 and 16 have been cancelled. Claims 1, 3-15, and 17-22 are now pending in this application.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed June 2, 2021, with respect to the rejection(s) of the claim(s) have been fully considered. Some arguments were found persuasive and some were not. The arguments not found persuasive relates to the Double Patenting rejection. The Double Patenting rejection has been maintained in response to side-by-side comparison analysis between the first few claims of the instant application and the cited reference.

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 remains rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-19 of Patent No. US 9,742,833 B2. 
This is a provisional obviousness nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘553
1.  A method executed in a computing device to share a document synchronously between a presenter and viewers through a browser, the method comprising: 

enabling the presenter to initiate a broadcast session;  

upon receiving a broadcast request from the presenter, providing the presenter with a link to the document;  

 



enabling the presenter to send the 
 link to one or more the viewers;  

based on activation of the link by a viewer in the one or more viewers, sharing the document with the viewer to enable the viewer to view the document synchronously with the presenter;

after the viewer in the one or more viewers views the document synchronously with the presenter, enabling the viewer to view the document asynchronously; 

after the viewer views the document asynchronously:

enabling the viewer to view the document synchronously with the presenter and synchronize the document with the presenter.







in response to the presenter editing content in the document while the viewer views the document asynchronously, providing the viewer with an alert when an attempt by the
viewer to synchronize the document with the presenter is detected.

Patent No. ‘833
1.  A method executed in a computing device to share a document 
synchronously between a presenter and viewers through a browser, the method comprising: 

enabling the presenter to initiate a broadcast session;  

upon receiving a broadcast request from the presenter, providing the presenter with a link to the document, 
view the document synchronously with the presenter;  

enabling the presenter to 
send the link to the viewers;  














enabling the viewers to synchronize back with the presenter after viewing the document asynchronously for a period of time; and 

enabling the viewers to refresh the document in response to a determination of a modification of the document by the presenter while the viewers are viewing the document asynchronously.

2. The method of claim 1, further comprising: 
in response to a determination of an edit by the presenter to the document while the viewers are viewing the document asynchronously, providing the viewers with an alert when detection has occurred of an attempt by the viewers to synchronize back with the presenter.



Allowable Subject Matter
Claims 1, 3-15, and 17-22 are allowed over prior art, but remain rejected under a Double Patenting rejection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 12, 2021